Citation Nr: 0839621	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  07-30 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service-connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to December 
1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The August 2006 rating decision also denied service 
connection for blindness and residuals of skin cancer, and 
entitlement to special monthly compensation.  The veteran 
withdrew his appeal on those claims in writing in October 
2008.  See 38 C.F.R. § 20.204 (2007). 

In October 2008, the veteran and his spouse testified at a 
Travel Board hearing before the undersigned Veterans Law 
Judge.  A transcript of the proceeding is of record.  At the 
hearing, the Board granted a motion to advance this case on 
the docket due to advanced age.  See 38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. § 20.900(c) (2007).  


FINDINGS OF FACT

1.  The veteran has bilateral hearing loss disability that is 
etiologically related to in-service noise exposure.

2.  The veteran has tinnitus that is etiologically related to 
in-service noise exposure.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was incurred in active 
duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.385 (2007).

2.  Tinnitus was incurred in active duty.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the veteran has 
been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of the claims.  In addition, the evidence currently 
of record is sufficient to substantiate the claims.  
Therefore, no further development is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007) or 38 C.F.R. 
§ 3.159 (2007).

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  Service connection 
can be granted for any disease initially diagnosed after 
discharge from service when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Generally, direct service connection may not be granted 
without medical evidence of a current disability, medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.   See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.102 (2007); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis 

The veteran contends that service connection is warranted for 
bilateral hearing loss disability and tinnitus because they 
are related to service.  Specifically, he maintains that 
these disabilities have existed since he was exposed to loud 
noises as a gunner aboard a naval vessel.  He testified at 
the October 2008 hearing that he has worn hearing aids since 
1949.

Service treatment records do not show that the veteran 
experienced decreased hearing acuity or tinnitus during 
service.  However, the veteran is competent to describe his 
in-service exposure to loud noises and the onset of his 
tinnitus.  See Charles v. Principi, 16 Vet. App. 370 (2002); 
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Moreover, the 
Board has no reason to question the credibility of his 
statements concerning these events.  The Board notes that the 
veteran's service personnel records confirm that he served as 
an armed guard and with a gun crew aboard the vessel he 
identified.  The Board also notes that the veteran's sister-
in-law submitted a statement in March 2006 describing her 
observations of his hearing impairment shortly after his 
release from active duty.

The post-service medical evidence of record reflects that the 
veteran currently has bilateral hearing loss disability, as 
defined by 38 C.F.R. § 3.385, and tinnitus.  In July 2006, a 
VA examiner diagnosed profound bilateral sensorineural 
hearing loss and tinnitus, and these diagnoses were confirmed 
by a private audiologist in October 2008.

With respect to medical nexus, the Board notes that the VA 
examiner was unable to link the veteran's hearing loss 
disability and tinnitus to service without resorting to 
speculation.  However, the veteran's private physician opined 
in October 2008 that these disabilities were more likely than 
not the result of in-service noise exposure.  Since there is 
no contrary medical opinion of record and there is no reason 
to question the competency of the private audiologist's 
opinion, the preponderance of the evidence weighs in favor of 
the claims.  Accordingly, service connection for bilateral 
hearing loss disability and tinnitus is warranted.


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is granted.

Entitlement to service connection for tinnitus is granted.




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


